Citation Nr: 1826622	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right shoulder condition. 

4.  Entitlement to service connection for right lower extremity nerve damage. 

5.  Entitlement to service connection for left lower extremity nerve damage.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal was certified to the Board in April 2015.  An April 2015 letter informed the Veteran of this action and that he had 90 days to appoint a representative.  In October 2015, the Board informed the Veteran that his appeal was received and that he had 90 days from the date of the letter to appoint a new representative.  In February 2018, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Texas Veterans Commission.  Pursuant to 38 C.F.R. § 20.1304 (b), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  No good cause explanation has been received.  Accordingly, the Board may not accept the appointment of Texas Veterans Commission as it pertains to this appeal.  See 38 C.F.R. § 20.1304 (b)(1)(i) (2017). 

Additional VA treatment records were received subsequent to a statement of the case issued in September 2014.  As these records are not relevant and are essentially duplicative, a waiver of RO consideration of the evidence is not needed.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II did not have onset in service or within a year of discharge, and is not related to service.  

2.  The Veteran's bilateral shoulder conditions and nerve damage in the bilateral lower extremities are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for right lower extremity nerve damage have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for left lower extremity nerve damage have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established for diabetes mellitus if it manifesting to a certain degree within a year of service discharge.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

Diabetes Mellitus, Type II

The Veteran asserts that his diabetes mellitus, type II, is related to his period of active service.  As a preliminary matter, the Board notes that the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of diabetes.  There is also no indication that diabetes manifested within one year of his separation from service.  

Following separation from service, the Veteran did not seek treatment for diabetes and there is no evidence of diabetes within one year of his military service or shortly thereafter.  The first notation of a diagnosis of diabetes was in April 2002.  There is no competent evidence showing that the Veteran's diabetes occurred in service or manifested to a compensable degree within one year of separation from service.  Thus, it cannot be presumed that diabetes mellitus, type II onset in service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that there are various post-service VA treatment records related to treatment of diabetes.  Of the medical records received, none relates the Veteran's diabetes mellitus, type II, to his active service or establishes that it was first diagnosed to a compensable degree within a year of that service.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current diabetes mellitus, type II, to his active service or any incident therein.  

While the Veteran is competent to report observable symptoms related to his diabetes mellitus, type II, he is not competent to provide an opinion linking diabetes mellitus, type II, to any in-service event.  An opinion of that nature would require medical knowledge, training, and expertise and is simply outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372.  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

The preponderance of the evidence is against the claim, and entitlement to service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulder and Bilateral Nerve Damage of the Bilateral Lower Extremities 

The Veteran contends that he has bilateral shoulder conditions and bilateral lower extremity nerve damage is related to his active service.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of any shoulder conditions or any nerve damage affecting the bilateral lower extremities.  Following separation from service, the Veteran did not seek immediately seek treatment for the claimed conditions, and there is no evidence of these conditions until decades following the Veteran's separation from service.  

In that regard, the Veteran did not report any shoulder problems or lower extremity neurologic symptoms for many years following his separation from service.  The first notation of a shoulder complaint was a July 2010 VA treatment note, in which the Veteran reported that he was exercising in a gym and the next day he began to feel right shoulder pain.  The Veteran also indicated that approximately 10 years prior, he injured his right shoulder when he fell on ice.  The Veteran was also treated for right shoulder pain in August 2011.  An October 2012 VA treatment record reveals he was diagnosed with right shoulder rotator cuff tendinosis/ impingement.  An April 2012 VA treatment record shows a report of bilateral foot pain; and a diagnosis of diabetic neuropathy was made at that time.

None of the medical records relate the Veteran's shoulder or lower extremity pain, or the relevant diagnoses, to his active service.  Moreover, there is no indication in the evidence of record that any medical professional has related these complaints and diagnoses to active service.  As the Veteran is not found to be service-connected for diabetes mellitus, service connection is not possible for diabetic neuropathy of the bilateral lower extremities on a secondary basis.  See 38 C.F.R. § 3.310.  

While the Veteran is competent to report observable shoulder and lower extremity symptoms, he is not competent to provide an opinion linking any such disabilities to any in-service event.  An opinion of that nature would require medical knowledge, training, and expertise and is simply outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372.  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Therefore, the Board finds that the preponderance of the evidence is against the claims, and entitlement to service connection for a bilateral shoulder condition and for nerve damage of the bilateral lower extremities is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for a left shoulder condition is denied. 

Entitlement to service connection for a right shoulder condition is denied. 

Entitlement to service connection for right lower extremity nerve damage is denied.  

Entitlement to service connection for left lower extremity nerve damage is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


